FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                                                                                           INDEX NO. 801626/2021
NYSCEF 4DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 1 of 6NYSCEF: 02/09/2021
                                                                       RECEIVED




         STATE              OF    NEW YORK
         SUPREME                  COURT:              COUNTY                OF ERIE




         TRACY               SYRACUSE
         43       Broezele         Street

         Lancaster,              New      York        14086



                                                                     Plaintiff,                                                                   SUMMONS
         vs.
                                                                                                                                                 Index         No.:
         HOME               DEPOT,            U.S.A.,         INC.
         2455        Paces        Ferry      Road

         Atlanta,           Georgia         30339,


         HD DEVELOPMENT                                    OF      MARYLAND,                          INC.
         2455        Paces        Ferry      Road

         Atlanta,           Georgia         30339,


         GIAN          PROPERTIES,                        LLC.
         4221        Transit        Road

         Williamsville,                New        York       14221


                                                                     Defendants.




         TO THE                ABOVE              NAMED              DEFENDANTS:


                       You        are hereby             summoned             and         required           to serve        upon     the      Plaintiff            s attorney,            at the


         address        stated         below,        an Answer              to the        Plaintiff          s Complaint.               If the     Summons                  was     personally


         served        upon        you      in the       State     of New           York,        the     Answer          must        be served             within          twenty          (20)      days


         after      such       service       of the       Summons,                excluding            the     date     of   service.          If the        Summons                was      not



         personally            delivered          to you         within       the     State         of New        York,        the    Answer           must           be    served          within



         thirty      (30)      days       after    service         of the     Summons                  is complete            as provided             by      law.


                       If you         do not       serve         an Answer            for     the      attached         Complaint           within           the      applicable             time


         limitations             stated      above,        a judgment              will      be entered           against       you       by     default            for    the    relief


         demanded              in the       Complaint             without          further          notice      to you.




                                                                                                       1 of 6
FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                                                           INDEX NO. 801626/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 2 of 6NYSCEF: 02/09/2021
                                                                      RECEIVED




                       The     Plaintiff       desigñates      Erie            as the    place     of trial.       The         basis    of venue       is the
                                                                      County


         Plaintiff's         residence.         This   is an action     in negligence.




         DATED:                     Buffalo,       New      York

                                    February        8, 2021




                                                                                          Robert                   r           , Esq.
                                                                                          LAW        OFFICE                    F ROBERT           D.   BERKUN
                                                                                          Attorney        for     Plaintly
                                                                                          Office      and       Post      Office        Address
                                                                                          Main       Place       Tower          - Suite     2150
                                                                                          350      Main        Street

                                                                                          Buffalo,        New           York       14202

                                                                                          (716)      856-4080




                                                                                 2 of 6
FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                                                                                                     INDEX NO. 801626/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 3 of 6NYSCEF: 02/09/2021
                                                                      RECEIVED




         STATE           OF        NEW YORK
         SUPREME                    COURT:                  COUNTY                  OF ERIE




         TRACY               SYRACUSE,


                                                                              Plaintiff,                                                                     COMPLAINT
         vs.
                                                                                                                                                             Index       No.:
         HOME            DEPOT                  U.S.A.,                INC.
         HD DEVELOPMENT                                           OF MARYLAND,                                INC.,         and
         GIAN           PROPERTIES,                               LLC.


                                                                              Defendants.




                                         Plaintiff,               TRACY              SYRACUSE,                         by    and     through           her     attorneys,         the      Law          Office        of


         Robert         D.        Berkun,             for        her     Complaint                against           the     Defendant               HOME           DEPOT          U.S.A.,              INC.,        HD


         DEVELOPMENT                              OF MARYLAND,                                    INC.,        AND           GIAN          PROPERTIES,                    LLC.       herein            alleges        as


         follows:


                                         1.                 That         at all times          herein          mentioned,                Plaintiff,        TRACY            SYRACUSE,                    was        and


         still   is a resident                of the             County         of Erie           and     State        of New            York.


                                         2.                 Upon          information                and       belief,          at all    times       herein       mentioned,              the    Defendant,


         HOME           DEPOT                 U.S.A.,             INC.,        was     and        still      is a foreign            busiñess          corporation,             existing          by     virtue      of



         the     laws        of    the        State         of     Delaware,               with         an    office        for     the      transaction           of    business           located            in   the



         County         of Erie          and      State            of New           York.


                                         3.                 Upon          information                and       belief,          at all    times       herein       mentioned,              the    Defendant,


         HD DEVELOPMENT                                          OF MARYLAND,                                INC.         was      and      still     is a foreign          business             corporation,



         existing       by virtue              of the            laws     of the       State        of Maryland,                  with      an office        for   the    transaction             of business


         located        in the        County                of    Erie        and    State        of New            York.




                                                                                                                3 of 6
FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                                                                                                                      INDEX NO. 801626/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 4 of 6NYSCEF: 02/09/2021
                                                                      RECEIVED




                                       4.                Upon             information                     and           belief,             at     all           times              herein          mentioned,                   GIAN


         PROPERTIES,                        LLC.        was       and       still        is the          a domestic                 limited             liability              compmy,                existing             by     virtue


         of law         of the     State      of New              York,        with         an office             for      the      transaction                    of business                   located          in the        County


         of Erie          and     State      of New              York.


                                       5.                Upon           information                  and        belief,          at all      times           herein             mentioned,                 HOME             DEPOT


         U.S.A.,          INC.,       was         and    still      is the          owner          and/or           lessee            in possession                          of the        real     property              located          at


         4139        Transit        Road           in the        Town        of      Clarence               and         State         of New               York.


                                       6.                Upon           information                  and        belief,           at all         times            herein            mentioned,              the     Defendant,


         HD        DEVELOPMENT                               OF         MARYLAND,                               INC.            was         and          still          is    the         owner        and/or             lessee           in


         pescssion               of the      real       property            located              at 4139           Transit             Road          in the              Town             of    Clarence           and      State          of


         New        York.


                                       7.               Upon            information                  and        belief,           at all         times           herein             mentioned,              the     Defendant,


         GIAN           PROPERTIES,                       LLC.           was         and         still     is     the          owner             and/or            lessee            in        possession            of     the      real



         property           located         at 4139           Transit          Road          in the         Town               of     Clareñce                   and         State        of New        York.


                                       8.               As        the      owners                and/or           lessees              in    possessioñ                        of     the        aforementioned                      real



         property,          the     Defendants,                   had      a duty           to     maintain,                   inspect            and       keep             the     premises              reasonably               safe


         and     free      of hazards,              which          could        cause            injury          to persons                 lawfully                thereon.


                                       9.               Upon            information                  and        belief,          at all       times              herein            mentioned,               the     Defendants



         knew,        or should             have        known            in the          exercise           of reasoñable                        care,           that        a hazardous              condition                 existed


         and     persisted          on the          premises,              which           created              a slipping               and        falling              hazard            due     to an unreasonable


         acecs:1:tion                 of    ice     and/or         snow             on    the      parking               lot      of the          property                   located            at 4139        Transit            Road


         Town        of     Clarence          and        State      of New                York.




                                                                                                                     2




                                                                                                                 4 of 6
FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                                                                                                                              INDEX NO. 801626/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 5 of 6NYSCEF: 02/09/2021
                                                                      RECEIVED




                                           10.              That           on      or       about           the         11th           day          of     December                    of     2019,           the        Plaintiff            was



         lawfully             in    the    parking               lot     of     the      premises                located               at 4139             Transit            Road           in the          Town           of   Clarence


         and      State        of New             York          when            she      was        caused              to slip          and        fall       due      to an unreasonable                            acc"-lation


         of    ice     and/or          snow        thereon,                and        Plaintiff             sustained                  serious             bodily                           due       to the        breach            of
                                                                                                                                                                            injury                                                           duty


         of the        Defendants,                 with          no      culpability                 on the          part         of the            Plaintiff.


                                           11.              The          failure            of      the       Defendants                       to        properly             inapet               and        maintain               the      real



         property             in    a safe        condition                when          they          knew,            or       should             have         known            in the           exercise           of     reasonable



         care,        that         a hazardous                   condition               existed              and/or              persisted                 on        the     premises,                  was        the      actual           and


         proximate                 cause      of the            injuries          to the          Plaintiff.


                                           12.             As          a result         of the         aforesaid                 negligence                    and      breach              of duty          of the        Defendants,


         the     Plaintiff           was         rendered               sick,         sore,       lame           and         disabled,                   and     has        enataked                 past,     present            and        will


         continue             to    süstein            future          pain       and        suffering,                 loss        of    enjoyment                    of     life,        and       medical             expenses;                all


         to the       Plaintiff's             darsage              in a sum              which              exceeds              the jurisdictional                           limits          of all         lowers         Courts           that



         may         otherwise             have         jurisdiction                  over        the       subject              of this        matter.


                                           13.             That           this        cause          of     action            falls       within               one      (1)      or more               of     the     exceptions                   or


         exclusions                set forth           in CPLR                §1601           and         CPLR           §1602,              including                but      not         limited          to CPLR              §1601(1)


         and     CPLR              §1601(1)(2)(7).


                                           WHEREFORE:                                 The        Plaintiff,              TRACY                      SYRACUSE,                          demands               judgment                against


        the      Defendants,                HOME                 DEPOT                 U.S.A.,              INC.,            H.D.         DEVELOPMENT                                       OF MARYLAND,                                   INC.,


         and     GIAN              PROPERTIES,                           LLC.,           each          of    them            jointly           and         severally,                 on     her      cause         of     action,           in     a


         sum      that       exceeds             the     jurisdictional                     limits          of    all     lower           Courts               that     may           otherwise               have         jurisdiction


        over      the        subject        of this         matter,              together            with         the        cost        and        disbursements                      of this          action;           and     for       such


        other         and      further        relief        as this              Court           may        deem         just          and      proper.




                                                                                                                             3




                                                                                                                        5 of 6
FILED: ERIE COUNTY CLERK 02/09/2021 10:42 AM                                                                   INDEX NO. 801626/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00685-LJV Document 1-2 Filed 05/27/21 Page 6 of 6NYSCEF: 02/09/2021
                                                                      RECEIVED




         DATED:      Buffalo,   New   York

                     February   8, 2021




                                                   Robe             . Be               , Esq.
                                                   LAW        OFFICE             OF ROBERT                D.   BERKUN
                                                   Attorney        for     Plaintiff
                                                   Office      and       Post     Office        Address
                                                   Main       Place      Tower          - Suite     2150
                                                   350      Main      Street

                                                   Buffalo,        New          York       14202

                                                   (716)      856-4080




                                               4




                                              6 of 6
